DETAILED ACTION
This action is in reply to papers filed 1/4/2021. Claims 1-6, 9-12, 15 and 41-49 are pending and examined herein.
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200206271A1, Published 7/2/2020.

Information Disclosure Statement
Examiner acknowledges receipt of the IDS filed 1/4/21 which provides the correct title for the article by Roby et al.
Drawings
Examiner acknowledges amendment of the specification which deletes the reference to ‘Figure 30C’.
Withdrawn Rejection(s)
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 7-10, filed 1/4/2021, with respect to the 35 U.S.C §102(a)(1) rejection of claims 1-3, 5-6 and 15 as being as being anticipated by Xu et al. (Oncol Rep. 2015 Oct; 34(4):1915-22., Reference C46 in IDS filed 1/28/2020) has been fully considered. The 102 (a)(1) rejection of claims 1-3, 5-6 and 15 has been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended to recite, inter alia, “…first effector molecule comprises interleukin 12 (IL-12)”, which is not taught by Xu et al. 
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 7-10, filed 1/4/2021, with respect to the 35 U.S.C §103(a) rejection of claim 4 as being unpatentable over Xu et al. (Oncol Rep. 2015 Oct; 34(4):1915-22., Reference C46 in IDS filed 1/28/2020) as applied to claims 1-3, 5-6 and 15  above has been fully considered. The 103 (a) rejection of claim 4 has been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended.
Applicant’s arguments, see Applicant’s Arguments/Remarks Pg. 7-10, filed 1/4/2021, with respect to the 35 U.S.C §103(a) rejection of claim 9-12 as being unpatentable over Xu et al. (Oncol Rep. 2015 Oct; 34(4):1915-22., Reference C46 in IDS filed 1/28/2020) as applied to claims 1-3, 5-6 and 15  above and further in view of Reardon et al. (Cancer Immunol Res . 2016 Feb;4(2):124-35.) and Shoji et al. (Neuro Oncol . 2016 Aug;18(8):1120-8.) has been fully considered. The 103 (a) rejection of claim 9-12 has been withdrawn. It is noted that the rejection has been withdrawn as the claims have been amended.

Claim Objections
Claim 44 is objected to because of the following informalities:  The claim recites, inter alia, “….wherein the first effector molecule is comprises IL-12…” The inclusion of the term ‘is’ in this recitation appears to be a mistake.  Appropriate correction is required.



Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Prior Art Rejection 1


Claim(s) 1-3, 5-6, 9-10, 15, 41-46 and 48-49 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020).

Regarding claim 1 and claim 44, Huss et al. disclose a method of reducing tumor size in a subject, the method comprising an intraperitoneal administration (as in claim 42) (Pg. 25, lines claim 5 and claim 48) engineered to produce multiple effector molecules comprising at least a first effector molecule and a second effector molecule that each modulate tumor-mediated immunosuppressive mechanisms (Pg. 10, lines 35-38; Pg. 11, final paragraph) in an effective amount to reduce the size of the tumor (paragraph bridging Pg.13 and Pg. 14), wherein the first effector molecule comprises interleukin 12 (IL-12) and the second effector molecule comprises IL-21 (as in claim 2, claim 6, claim 41 and claim 49) (Pg. 14, lines 17-21). Continuing, Huss discloses the tumor to be reduced in size is an ovarian tumor (as in claim 3, claim 43, claim 45 and claim 46) (Pg. 24, lines 24-31). Regarding claim 9 and claim 10, Huss discloses the method further comprises delivering to the subject a checkpoint inhibitor, wherein the checkpoint inhibitor is an anti-PD-1 antibody or an anti-PD-L1 antibody (Pg. 17, lines 35-37; Pg. 34, lines 33-36). With respect to claim 15, which recites, inter alia, “…wherein the volume of the tumor is reduced by at least 25% relative to a control”; this limitation is interpreted at an intended result and as such, holds no patenable weight.  A “whereby”, or in the case of instant claims, a “wherein” clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim. The courts noted  (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'"  Thus, claim 15 is examined in light of the courts' decision. Note also that Examiner has interpreted ‘tumor size’ to be the same as ‘tumor volume’, absent evidence to the contrary. 
Accordingly, claims are anticipated by Huss et al. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Prior Art Rejection 2
Claims 4 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020) as applied to claims 1-3, 5-6, 9-10, 15, 41-46 and 48-49 above and further in view of Zhang et al. (PgPub US20060035373A1, Published 2/16/2006).

The teachings of Huss et al. are relied upon as detailed above. However, Huss fails to teach the composition to be delivered comprises a first mesenchymal stem cell engineered to produce a first effector molecule and (b) a second mesenchymal stem cell engineered to produce a second effector molecule (as in claim 4 and claim 47).
Before the effective filing date of the claimed invention, Zhang et al. taught a composition comprising a first modified and at least a second modified stem cell, wherein the first modified stem cell comprises at least a first heterologous nucleic acid molecule that encodes a first polypeptide, and the second modified stem cell comprises at least a second heterologous nucleic acid molecule that encodes a second polypeptide (as in claim 4 and claim 47
When taken with the teachings of Zhang et al., the skilled artisan would have found it prima facie obvious to modify the teachings of Huss et al. such that the first and second effector molecule are expressed from a first and second mesenchymal stem cell. The skilled artisan would have found it prima facie obvious to make such a modification because it was well known in the art co-expression of genes from the same vector in the same cell can be inefficient. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 3
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed 1/28/2020) as applied to claims 1-3, 5-6, 9-10, 15, 41-46 and 48-49 above and further in view of Lesterhuis et al. (PLoS One. 2013 Apr 23;8(4):e61895.).
The teachings of Huss et al. are relied upon as detailed above. However, Huss fails to teach the checkpoint inhibitor is an anti-CTLA-4 antibody (as in claim 11).
Before the effective filing date of the claimed invention, Lesterhuis et al. taught
several chemotherapeutics exert immunomodulatory effects. One of these is the nucleoside analogue gemcitabine, which is widely used in patients with cancer, including ovarian cancer, but with limited efficacy. Lesterhuis and colleagues hypothesized that the immunopotentiating effects of this drug are partly restrained by the inhibitory T cell molecule CTLA-4 and thus could be augmented by combining it with a blocking antibody against CTLA-4 (anti-CTLA-4 antibody) (as in claim 11) (Pg. 2, Col. 2, para. 2), which on its own has recently shown beneficial clinical 
When taken with the teachings of Huss et al., wherein Huss teaches a method of treating an ovarian tumor, said method comprising administering to a subject in need thereof, mesenchymal stem cells genetically modified to express IL-12 and IL-21 and a checkpoint inhibitor, one of ordinary skill in the art would have found it prima facie obvious to select an anti-CTLA-4 antibody as the checkpoint inhibitor to administer to the subject. The skilled artisan would have found it prima facie obvious to do so because Lesterhuis observed that treatment with anti-CTLA-4, alone or in combination with a chemotherapy agent, reduced the rate of tumor growth.  
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Prior Art Rejection 4
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huss et al. (WO2016026854A2, Published 2/25/2016, Filed 8/18/2015, Reference B14 in IDS filed  as applied to claims 1-3, 5-6, 9-10, 15, 41-46 and 48-49 above and further in view of Zhou et al. (Cancer Immunol Immunother. 2012 Oct;61(10):1735-43.).
The teachings of Huss et al. are relied upon as detailed above. However, Huss fails to teach the method further comprises delivering to the subject an anti-CD40 antibody (as in claim 12).
Before the effective filing date of the claimed invention, Zhou et al. investigated the expression of CD40 by ovarian carcinoma tissues and cell lines, and at the same time, evaluated the effect of a recombinant soluble human CD40L (rshCD40L) and an anti-CD40 agonist antibody on cell growth and apoptosis. Flow cytometry and immunohistochemistry assay demonstrated that CD40 was expressed on ovarian carcinoma cell lines and primary ovarian carcinoma cells derived from ascites, as well as on ovarian carcinoma tissues. The growth inhibition of rshCD40L and the anti-CD40 agonist antibody on ovarian carcinoma cells was examined by MTT assay, and the proportion of apoptotic tumour cells was analysed by flow cytometry and Hoechst staining. Zhou’s study showed that CD40 was expressed on all ovarian carcinoma cell lines and was examined in 86.2% (162/188) of ovarian cancer tissue samples, but not in normal ovarian tissues (n = 20). Treatment with rshCD40L or anti-CD40 agonist antibody (as in claim 12) significantly inhibited ovarian carcinoma cell growth and induced apoptosis. Zhou adds that these results suggest that CD40 is expressed on ovarian carcinoma cells, and moreover, that rshCD40L and anti-CD40 agonist antibody have therapeutic potential to inhibit human ovarian cancer growth (Abstract; Pg. 1736, Col. 1, para. 2).
When taken with the teachings of Huss et al., wherein Huss teaches a method of treating an ovarian tumor, said method comprising administering to a subject in need thereof, prima facie obvious to further add a step of administering an anti-CD40 antibody to the subject in need thereof because Zhou teaches such a step significantly inhibited ovarian carcinoma cell growth and induced apoptosis in said cells.
It should be noted that the courts held in In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980) held that "it is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose;" wherein the "idea of combining them flows logically from their having been individually taught in prior art." In this regard the combination of Huss et al. and Zhou et al. are all directed to compositions that treat ovarian cancer, thus the combination would have been prima facie obvious.



Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	
	
	
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632